                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

GESTURE TECHNOLOGY PARTNERS,                      §
LLC,                                              §
                                                  §
                                                  §
               Plaintiff,                         §
                                                  §   CIVIL ACTION NO. 2:21-CV-00040-JRG
v.                                                §
                                                  §
HUAWEI DEVICE CO., LTD., HUAWEI                   §
DEVICE USA INC.,                                  §
                                                  §
               Defendants.                        §
                                                  §

                                            ORDER

       Before the Court is the Unopposed Motion for Extension of Time to Respond to Complaint

(the “Motion”) filed by Defendant Huawei Device USA, Inc. (“HDUS”). (Dkt. No. 11). In the
     .
Motion, HDUS requests an extension of the deadline for it to Answer or otherwise respond to

May 6, 2021 to align this deadline with its related co-defendant Huawei Device Co., Ltd. Plaintiff

does not oppose the Motion.

       Having considered the Motion, and noting that it is unopposed, the Court finds that it

should be and hereby is GRANTED. Accordingly, the deadline for HDUS to answer or otherwise

respond is extended to May 6, 2021.

       So ORDERED and SIGNED this 12th day of February, 2021.




                                                         ____________________________________
                                                         RODNEY GILSTRAP
                                                         UNITED STATES DISTRICT JUDGE
